               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SONIA VELAZQUEZ,                             CIVIL ACTION
               Plaintiff,

          v.

PROGRESSIVE AMERICAN INSURANCE               NO.   19-3665
COMPANY,
               Defendant.


                                ORDER


     AND NOW, this       16th            day of January, 2020, upon

consideration of Defendant’s Motion to Dismiss Plaintiff’s

Complaint (Doc. No. 3) and the Response (Doc. No. 4) thereto, it

is hereby ORDERED that Defendant’s Motion is GRANTED.




                                        BY THE COURT:



                                        s/ J. Curtis Joyner

                                        J. CURTIS JOYNER, J.
